Citation Nr: 0522506	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostatitis.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for a rectal 
fistula, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana, which denied an increased rating for 
service-connected post-traumatic stress disorder (PTSD) and a 
compensable rating for service-connected rectal fistula, and 
also determined that new and material evidence had not been 
received to reopen service connection for prostatitis.  By 
rating decision in October 2002, the RO granted an increased 
evaluation to 10 percent for a rectal fistula, effective from 
the date of receipt of the claim for an increased rating (May 
18, 2000).  However, the claim for a higher rating remains in 
appellate status as the veteran is presumed to seek the 
maximum disability allowed by law since he has not expressly 
indicated an intent to limit his appeal to a 10 percent 
evaluation.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

The decision below reopens the claim for service connection 
for prostatitis.  That issue and the claims for increased 
ratings for the veteran's service-connected PTSD and rectal 
fistula are addressed in the REMAND appended to this 
decision.  They are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in May 1977, the RO denied the 
veteran's application to reopen a claim for service 
connection for prostatitis; the appellant did not initiate an 
appeal.
2.  Some of the evidence submitted since the May 1977 rating 
decision pertinent to the claim for service connection for 
prostatitis is not cumulative and redundant in nature; it  
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1977 rating decision that denied service 
connection for prostatitis is final.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 3.104 (1976).

2.  Evidence since the May 1977 rating decision wherein the 
RO denied the claim for service connection for prostatitis is 
new and material; accordingly, the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board reopens the claim for service 
connection for prostatitis.  Under this circumstance, which 
is only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

FACTUAL BACKGROUND

Procedurally, the veteran filed an initial claim for service 
connection for prostatitis in October 1971, which the RO 
denied by rating decision in November 1971.  The RO confirmed 
its decision in July 1972 and again in October 1972.  The 
veteran appealed the latter decision.  In its decision in 
February 1973, the Board denied service connection for 
prostatitis on the basis that it pre-existed service and was 
not aggravated therein.  In February 1977, the veteran filed 
a claim to reopen for service connection of prostatitis based 
on new and material evidence.  In a March 1977 rating 
decision the RO determined that no new and material evidence 
had been received to reopen the claim.  The RO confirmed the 
March 1977 rating decision in May 1977.  The veteran did not 
appeal the latter decision.  At the time of the May 1977 
rating decision the record included copies of service medical 
records, VA examination reports dated in April and August 
1972, private medical records from C.J.W., M.D., and a 
transcript of hearing testimony presented in May 1977.  

In reviewing the record, the Board notes that a letter from 
C.O.F., M.D., dated in January 1969 (prior to service) is 
associated with the service medical records.  The physician 
indicated in the statement that the veteran was treated for 
low-grade prostatitis in December 1967 and again in December 
1968.  R.O.E., M.D. indicated in another letter dated in 
February 1970 that the veteran was hospitalized with a 
possible kidney stone in 1967, and was hospitalized again for 
gross hematuria prior to service.  It was also noted that the 
veteran had had recurrent hospitalizations for urinary 
problems and low back pain.  

The service medical records show that a history of 
prostatitis was noted upon the veteran's February 1970 
preinduction examination, but clinical evaluation of the 
genitourinary system was normal at that time.  In November 
1970, the veteran was hospitalized for two days while 
undergoing a cystogram.  The diagnosis was prostatitis with a 
suspected neurogenic bladder.  He was hospitalized in 
December 1970 for over two weeks and underwent a 
pandendoscopy and cystometrogram.  The diagnosis was post 
urinary loss of urine and possible neurogenic bladder.  The 
veteran was hospitalized again in January 1971 for chronic 
prostatitis.  Clinical evaluation of the genitourinary system 
upon the separation examination in August 1971 was normal.

The VA examination report from April 1972 does not reflect a 
diagnosis.  The August 1972 VA examination report refers to 
the findings of the veteran's private physician (C.J.W., 
M.D.), who found a cyst above the veteran's prostate about 
one week prior to the VA examination.  Dr. W's records, also 
associated with the claims file, show the veteran underwent a 
hemorrhoidectomy and fustulectomy in July 1974.  The 
diagnoses were rectal fissure and internal hemorrhoids.  
Prostatitis was not found.  

The veteran testified in May 1977 at an RO hearing that his 
problems with his prostate worsened during service and it was 
about six to eight months after he left the service that he 
went to see a doctor about it.  (T. at pp. 5-6)  The doctor 
told him he has a malarian duct cyst on his prostate, which 
was probably congenital.  (T. at p. 6)  It was two or three 
years between the last episode of prostatitis before service 
and the first episode in service.  The veteran further 
testified that he saw a urologist on a continuous basis.  (T. 
at p. 7)  He also indicated that he had constant low back 
pain, which he attributed to prostate.  (T. at p. 8)  
Since the May 1977 rating decision the RO has associated the 
following additional evidence with the file relating to 
service connection for prostatitis:  a transcript of  
September 2003 RO hearing testimony, Urology Clinic records 
dated from January 1973 to April 2000; a letter from J.W.M., 
M.D. dated in November 2000; and a transcript of May 2005 
Travel Board hearing testimony.  The veteran's testimony was 
to the effect that his duties as a truck driver and in the 
infantry during service aggravated his prostatitis.  Urology 
Clinic records show complaints of recurrent urinary 
frequency, decreased stream, and low back pain or discomfort.  
Dr. M. stated that he has treated the veteran for "Non-
Bacterial Category III Prostatitis" since 1972.  

LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
not applicable in this case because the veteran filed his 
current application to reopen a claim for service connection 
for prostatitis in May 2000.

The former and more favorable version of 38 C.F.R. § 3.156(a) 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially on the specific matter 
under consideration, which is neither 
cumulative nor redundant and which is, by 
itself or in combination with other 
evidence, so significant that it must be 
considered in order to fairly decide the 
merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  The exceptions to this 
presumption are where the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

ANALYSIS

A Board decision in February 1973 denied the veteran's appeal 
for service connection for prostatitis on the basis that it 
pre-existed service and was not aggravated therein.  An 
unappealed RO decision in May 1977 denied the veteran's 
application to reopen that claim.  The previously considered 
evidence showed that the veteran had prostatitis prior to 
service, which is not disputed by the veteran, but the basis 
for the earlier denials of the veteran's claim was, in part, 
that, while relevant abnormal findings were reported in the 
service medical records, a normal separation examination 
indicated that the veteran's prostatitis was not aggravated  
during service.  

The Board finds that some of the evidence submitted since the 
May 1977 RO decision noted above that is pertinent to the 
claim for service connection for prostatitis is not 
cumulative and redundant in nature and it  bears directly and 
substantially upon the specific matter under consideration.  
Specifically, private medical records reflect treatment for 
Category III prostatitis beginning in 1972, within a year of 
the veteran's separation from service, which is evidence in 
support of a finding that there was a chronic worsening of 
prostatitis during service.  While the current status of the 
veteran's prostatitis is unclear (and thereby necessitates a 
current examination and arguably an opinion on aggravation 
before the merits of the claim may be addressed), the Board 
finds that the additional evidence in question is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As this evidence is new and 
material, within the meaning of the cited legal authority, 
the claim for service connection is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  




ORDER

New and material evidence having been received, the claim for 
service connection for prostatitis is reopened; the appeal is 
granted to this extent only.


REMAND

As the decision above reopens the claim for service 
connection for prostatitis and the RO did not adjudicate the 
claim on the merits, the Board must remand the claim for the 
RO's de novo review.  See e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993). Further development of the reopened claim is 
indicated, however, before a review on the merits.

The veteran's report of a pre-induction report of medical 
history included a notation of prostatitis treated in 1967 
and, as noted above, such history is not disputed by the 
veteran.  There is also medical evidence dated prior to 
service relating to treatment for prostatitis.  However, the 
pre-induction clinical examination is negative for any 
abnormal findings relating to a genitourinary disorder, to 
include prostatitis.  Mere history provided by the veteran of 
the pre-service existence of conditions recorded at the time 
of the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of 
Appeals for Veterans' Claims (Court) has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).  

While there is contemporaneous clinical evidence of 
prostatitis prior to service, in view of the normal clinical 
examination at the time of the veteran's induction into 
service, the Board finds that the RO must address the 
threshold question of whether the presumption of soundness is 
applicable and, if it is determined that the veteran's 
prostatitis pre-existed service, as the veteran was treated 
for prostatitis during service, the RO must also address the 
question of in-service aggravation.  In Cotant v. Principi, 
17 Vet. App. 116 (2003), the Court reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  Section 3.304(b) is therefore invalid and should 
not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

The Board also finds that an examination that includes an 
opinion addressing the question of aggravation is necessary 
to make a decision on the claim for service connection for 
prostatitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  
It is pertinent to note that a pre-existing disease will 
be considered to have been aggravated by active military 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2004).  In addition to the statute and 
regulation noted above, the Court of Appeals for Veterans' 
Claims (formerly Court of Veterans' Appeals) has noted 
that intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition"- that is, a worsening 
that existed not only at the time of separation but one 
that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

Turning next to the issue of a rating in excess of 50 percent 
for PTSD, a review of the record indicates that the last time 
the veteran underwent a VA examination for purposes of 
evaluating his service-connected psychiatric disorder was in 
September 2002.  The veteran's testimony at his Travel Board 
hearing in May 2005 indicated that his disability had 
increased in severity since that evaluation.  (Board 
Transcript (B.T.) at p. 12)  Further review of the record 
indicates that the veteran's GAF (Global Assessment of 
Functioning (scale)) scores have gradually declined since his 
last C&P examination, when the current GAF score was 60 and 
the highest GAF over the previous year was 65.  In addition 
to the C&P evaluation, the record reveals that since 1996 the 
veteran has undergone individual and group therapy with a 
private psychologist, M.D.M., Ph.D., whose services are 
contracted for the veteran by VA.  Dr. M assessed the 
veteran's GAF score as 45 in his January 2001 Psychological 
Report and at 40 in July 2003 and April 2005.  

"The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation will be a fully informed one."  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  See also VAOPGCPREC  11-95 
(Holding in part that the Board is not required to remand an 
appealed claim merely because of the passage of time when an 
adequate examination report was originally prepared, unless 
the severity of the disability has increased (emphasis 
added)).  In light of the veteran's testimony to the effect 
that there has been an increase in disability and Dr. M's 
assessments indicating such a decline in functioning, the 
Board finds a more current psychiatric  examination is 
warranted.  Id.
 
A new examination is also needed to resolve the veteran's 
claim for an increased evaluation for his service-connected 
rectal fistula.  The veteran's last examination was in 
September 2002 and his subjective description of his 
symptomatology indicates an increase in severity since that 
time.  The Board specifically notes that, subsequent to the 
last VA examination, the veteran has made representations to 
his private physician,  D.C.H., M.D., and in hearing 
testimony that he now has involuntary bowel movements.  
According to Dr. H., who wrote a statement in October 2003, 
the veteran has told him that he soils his underwear several 
times a week and often wears incontinence briefs because of 
this.  The veteran's testimony at the RO hearing in September 
2003, indicated that he has involuntary bowel movements two 
to three times a week that require him to wear protective 
pads.  (Transcript (T.) at pp. 2-4)  Moreover, the veteran's 
testimony at a Travel Board hearing in May 2005, also 
indicated the same symptoms.  (B.T. at p. 3)  Testimony also 
indicated he has three to four bowel movements a day and has 
to clean himself with soap and water after each one.  (B.T. 
at p. 4)  

In view of the foregoing, a more current VA examination is 
warranted to evaluate the current status of the veteran's 
service-connected rectal fistula.  38 U.S.C.A. 5103A(d); 
38 C.F.R. § 3.159(c)(4); Green, supra.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with respect to the issue of service 
connection for prostatitis.  See also 38 
C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for 
prostatitis of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The veteran should undergo a VA 
genitourinary examination for the purpose 
of determining the nature, severity, and 
approximate onset date of any prostate 
disorder that may be present and, if it 
is determined that a chronic prostate 
disorder pre-existed service, whether 
such was aggravated during the veteran's 
period of active duty.  Following a 
review of the relevant medical evidence 
in the claims file, a thorough history 
and clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether the veteran had 
a prostate disorder prior to service and, 
if so, whether it was aggravated during 
service.  The clinician is advised that 
aggravation is defined as a worsening of 
the condition versus a temporary flare-
ups of symptoms.  An aggravation must be 
a lasting worsening of the condition or a 
worsening that existed not only at the 
time of separation from service but one 
that still exists currently. 

If it is determined that the veteran did 
not have a pre-existing prostate disorder 
(to include prostatitis that had resolved 
with no residuals present upon entering 
service), the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current prostate disorder that may be 
present (to include chronic or recurrent 
prostatitis) began during service or is 
causally linked to any incident of or 
finding recorded during service.

3.  The RO should then arrange for a VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
All necessary special studies or tests 
are to be accomplished and the 
psychiatrist should assign a GAF scale 
score for the veteran's PTSD.  

4.  The RO should arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's rectal fistula.  The 
examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected rectal 
fistula, including the extent and 
severity of his symptoms, with particular 
comments on the residual level of 
sphincter control, including the extent 
of leakage and/or the frequency of 
involuntary bowel movements, and the 
necessity of using absorbent materials, 
such as pads.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

6.  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

7.  The RO should adjudicate the claim 
for service connection for prostatitis on 
a de novo basis with consideration of all 
of the applicable law and regulations 
relating to the presumptions of soundness 
and aggravation.  The RO should also 
readjudicate the claims for a rating in 
excess of 50 percent for PTSD and a 
rating in excess of 10 percent for a 
rectal fistula with consideration of all 
of the relevant evidence in the claims 
file.

8.  If any of the benefits requested on 
appeal remain denied, the RO should issue 
another SSOC, which should contain notice 
of all relevant action taken on the 
claim(s).  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


